DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendments filed on 10/14/2020. Claims 1, 8, 10-15, and 17-26 are pending and examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conversation logic configured to associate” in claim 17, “reply logic configured to…” in claims 18 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Publish specification [0198] states “The processing component 932 (and/or the PHY 924 and/or MAC 926) may comprise various hardware elements, software elements, or a combination of both.  Examples of hardware elements may include devices, logic device,”. [0202] “It is noted that 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “input logic, implemented at least partly in hardware, configured to receive” in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-11, 14-15, 17, and 20-26 are rejected under 35 U.S.C 103 as being unpatentable over Thorsen et al. (US 2012/0185797 A1, hereinafter Thorsen) in view of Grossman et al. (US 2015/0094106 A1, hereinafter Grossman).

With regard to claim 1, Thorsen teaches a method, comprising: 
 	displaying a first interface for a messaging inbox (preview pane 430), the first interface comprising an account element associated with a sending user account (Fig. 4  a preview pane item may include one or more of the sender of a message, paragraph 0047), the messaging inbox configured to present graphical or audio content associated with the sending user account (a preview pane item may include attachment previews, 
receiving a selection of the account element (selection of an item in preview pane 430, paragraph 0047); and
in response to receiving the selection of the account element, displaying a second interface of the messaging inbox associated with the second hierarchical tier and comprising a visualization element configured to display a content item associated with the sending user account (“The selection of an item in preview pane 430 results in displaying a message or conversation in the message pane 425” paragraph 0047 this implies that the selection of attachment previews results in displaying attachment in the message pane 425). 
However, Thorsen does not appear to expressly teach: messages in the messaging inbox are each organized under and assigned to a particular graphical or audio content item’ 
in response to receiving the selection of the account element, displaying a second interface of the messaging inbox associated with the second hierarchical tier and comprising a visualization element configured to display a content item associated with the sending user account and any messages in the messaging inbox assigned to the content item.

in response to receiving the selection of the account element, displaying a second interface of the messaging inbox associated with the second hierarchical tier and comprising a visualization element configured to display a content item associated with the sending user account and any messages in the messaging inbox assigned to the content item (“After the image-message has been received, the image-message app 232 will display the received image with the message stream overlaid on top of the image.  If this is the first message in the message stream, then the image-message obtained in step 1345 will contain the entire image…If this is not the first message in the message stream, then all of the messages within the stream will be displayed” paragraph 0060-0061).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Thorsen to comprise the messages in the messaging inbox are each organized under and assigned to a particular graphical or audio content item; and in response to receiving the selection of the account element, displaying a second interface of the messaging inbox associated with the second hierarchical tier and comprising a visualization element configured to display a content item associated with the sending user account and any messages in the messaging inbox assigned to the content item taught by Grossman, because it “emphasizes that these communications directly concern photograph” Grossman paragraph 0039 last sentence).

With regard to claim 8, the medium claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 10, Thorsen teaches the medium of claim 8, Thorsen does not appear to expressly teach the medium further storing:
instructions configured to cause one or more processors to identify a reply to the content; and
instructions configured to cause one or more processors to superimpose the reply on the content.
Grossman teaches the medium further storing:
instructions configured to cause one or more processors to identify a reply to the content (“The interface 320 on display 310 also includes various reply tools 350-356.  Text area 352 allows a user to input a text reply to the latest message 346 from the remote sender” paragraph 0040, 0054); and
instructions configured to cause one or more processors to superimpose the reply on the content (the reply message 700 is superimposed on the image 630, Fig. 7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Throsen, to have included the medium further storing: instructions configured to cause one or more processors to identify a reply to the content; and instructions configured to cause one or more processors to superimpose the reply on the content taught by 

With regard to claim 11, Thorsen teaches the medium of claim 8, Thorsen does not appear to express teach the medium further storing:
instructions configured to cause one or more processors to associate the content with a first messaging thread;
instructions configured to cause one or more processors to receive a reply to the content; and
instructions configured to cause one or more processors to associate the reply with the first messaging thread if the reply consists of text, or associate the reply with a new second messaging thread if the reply comprises non-text content.
Grossman teaches the medium further storing: instructions configured to cause one or more processors to associate the content with a first messaging thread(Fig. 13 at step 1335 Associate Text and Audio with image);
instructions configured to cause one or more processors to receive a reply to the content (at step 1375 Send Reply); and
instructions configured to cause one or more processors to associate the reply with the first messaging thread if the reply consists of text (steps 1315-1335 associate the text and audio), or associate the reply with a new second messaging thread if the reply comprises non-text content (“a responding user may elect to use an entirely new image via menu element 550.  If the user selects this option 550, the image-message app 232 will present an interface for a user to select (or acquire through a camera 112) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Thorsen, to comprise the medium instructions configured to cause one or more processors to associate the content with a first messaging thread; instructions configured to cause one or more processors to receive a reply to the content; and instructions configured to cause one or more processors to associate the reply with the first messaging thread if the reply consists of text, or associate the reply with a new second messaging thread if the reply comprises non-text content taught by Grossman, because separating various message streams may prevent an image from being used as the background image for the unrelated message stream -Grossman paragraph 0073 last sentence).

With regard to claim 14, Thorsen teaches the medium of claim 8, Thorsen further teaches wherein the sending user account is associated with a plurality of content items, and further storing instructions configured to cause one or more processors to display a preview of the content items in the first interface (“the preview pane items utilize a thumbnail image of the one or more attached files instead of or in addition to the icon 605 used commonly among the message preview items” paragraph 0053, Fig. 9 message preview items 710,715, and 720 include plurality of thumbnail images).

With regard to claim 15, the apparatus claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the apparatus claim corresponds to the medium claim 11, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the apparatus claim corresponds to the medium claim 14, respectively, and therefore is rejected with the same rationale.

With regard to claim 21, Thorsen teaches the medium of claim 8, Thorsen does not appear to expressly teach the medium further storing instructions for: 
receiving a reply from the selected one of the receiving accounts, the reply comprising second content; and associating the second content with a second conversation tuple distinct from the first conversation tuple.
Grossman teaches receiving a reply from the selected one of the receiving accounts, the reply comprising second content; and associating the second content with a second conversation tuple distinct from the first conversation tuple (“responding user may elect to use an entirely new image via menu element 550.  If the user selects this option 550, the image-message app 232 will present an interface for a user to select (or acquire through a camera 112) a new image.  The new image then becomes associated with the reply message text input by the user in the same manner in which the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Thorsen, to have included the medium further storing instructions for receiving a reply from the selected one of the receiving accounts, the reply comprising second content; and associating the second content with a second conversation tuple distinct from the first conversation tuple taught by Grossman, because separating various message streams may prevent an image from being used as the background image for the unrelated message stream -Grossman paragraph 0073 last sentence).

With regard to claim 22, Thorsen teaches the medium of claim 8, Thorsen teaches the medium further storing instructions for displaying an indicator of a number of content items available in the messaging inbox (“the preview pane items utilize a thumbnail image of the one or more attached files instead of or in addition to the icon 605 used commonly among the message preview items” paragraph 0053, Fig. 9 message preview item 710,715, and 720).

With regard to claim 23, Thorsen teaches the medium of claim 8, Thorsen teaches the medium further storing instructions for displaying a preview of a plurality of content items in a scrolling list in the first interface of the messaging inbox (“the preview item includes a scroll bar to enable a user to see all thumbnail images” paragraph 0058).

With regard to claim 24, the apparatus claim corresponds to the medium claim 21, respectively, and therefore is rejected with the same rationale.

With regard to claim 25, the apparatus claim corresponds to the medium claim 22, respectively, and therefore is rejected with the same rationale.

With regard to claim 26, the apparatus claim corresponds to the medium claim 23, respectively, and therefore is rejected with the same rationale.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0185797 A1, hereinafter Thorsen) in view of Grossman et al. (US 2015/0094106 A1), and Dascola et al. (U.S. 2017/0046024).

With regard to claim 12, Thorsen and Grossman teach the medium of claim 8. However, Thorsen and Grossman do not appear to expressly teach:
progressively darken the content with each reply received for the content
Dascola teaches a device concurrently displaying a background user interface and a first version of a notification associated with a first application [abstract]. Dascola also teaches a method to progressively darken the content with each reply received for the content ([0287] the reply user interface (e.g., reply user interface 5090) is displayed over the blurred and darkened notification screen 5036. In some embodiments, the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Throsen and Grossman, to have included the darkened background taught by Dascola, to have achieved an efficient system and method for manipulating user interfaces.

With regard to claim 18, the apparatus claim corresponds to the medium claim 12, respectively, and therefore is rejected with the same rationale.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0185797 A1, hereinafter Thorsen) in view of Grossman et al. (US 2015/0094106 A1), and Siu et al. (U.S. 2013/0242708).

With regard to claim 13, Thorsen and Grossman teach the medium of claim 8. However, Thorsen and Grossman do not appear to expressly teach:
wherein the content is ephemeral content that expires under predefined conditions, and further storing instructions configured to cause one or more processors to display a distorted preview of the content in the first interface
Siu teaches a calendar interface including a note component configured with a free form note taking surface proximally located near or adjacent to an email inbox message interface [0040]. Siu also teaches wherein the content is ephemeral content that expires under predefined conditions, and further storing instructions 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Thorsen and Grossman, to have included the ephemeral information taught by Siu, to have achieved an efficient system and method for manipulating user interfaces.

With regard to claim 19, the apparatus claim corresponds to the medium claim 13, respectively, and therefore is rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171